Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
By letter dated October 20, 1989, the Attorney-General advised us that respondent would not be submitting a brief and requested that the proceeding be dismissed as moot since the determination under review had been administratively reversed and expungement directed. Since petitioner has received all the relief that he is entitled to, the matter is moot (see, Matter of Wong v Coughlin, 150 AD2d 832).
Petition dismissed, as moot, without costs. Mahoney, P. J., Casey, Weiss, Levine and Harvey, JJ., concur.